 

SA0 154 (10/03) Substludion of Aitomey &4 Cc) ~

 

  

 

 

 

 

&y
UNITED STATES DISTRICT COURT
Eastern District of California“ = Cup >
oN
Plaintiff (s), SUBSTITUTION OF ATTORNEY
Vv.
ZENITH INSURANCE COMPANY, et al. CASENUMBER: 1:18-CV-01319-DAD-EP
Defendant (s),
Notice is hereby given that, subject to approval by the court, _Zenth insurance Company, et al. substitutes
(Party (3) Narne)
Karen L, Uno , State BarNo, 117410 as counsel of record in
(ame of New Attomey)}

place of _ Karen L. Uno
(Name of Attomey (s) Withdrawing Appearance)

Contact information for new counsel is as follows:
BHC Law Group, LLP

 

 

 

 

 

 

 

 

Firm Name:

Address: 5900 Hollis Street, Suite O, Emeryville, CA 94608

Telephone: {510} 858-3600 "Facsimile _(510) 658-1151

E-Mail (Optional):
1 consent fo the above subStitution. Faye UH IAS LAME ey fT
Date: bl l i [7 c LEZ ae

A nl TSE iste OL Party-¢$))
Karen L. Uno val et
J consent to being substituted.

Dale: December 17, 2019 fe,

 

 

 

Signature of Former Attomey (5))

1 consent te the above substitution. Karen L. Uno

a . y
Date: December 17, 2019 is Hy
{Signalure of New Attomey}

The subsijtution of attorney is hereby approved and So ORDERED, .
Date: ‘Ja jive nt
pt co 7

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]

~

Judge

 
 

Becherer
Kannott &
Schweltzer

 

1253

Powel St.
Emeryville, CA
54608
510-658-3600

oo TO oH BB ONY

Ww oYy MW NY NN NYDN ND BP Be He Be Be eR ee
yan a Pe ode FO Oo wo NAHM FB WN YS O

CERTIFICATE OF SERVICE
Penn Star Insurance Company v. Zenith Insurance Company, et al.
United States District Court, Eastern Division, Case No. 1:18-CV-01319-DAD-EPG

I, Jerry M. Dumlao, declare that I am employed in the County of Alameda, State of
California; I am over the age of eighteen (18) years and not a party to the within entitled action;
my business address is 1255 Powell Street, Emeryville, California 94608.

On December 27, 2019, I caused to be served the foregoing:

CONSENT ORDER GRANTING SUBSTITUTION OF ATTORNEY

In said action by placing a true copy thereof enclosed in a sealed envelope and served in the
manner and/or manners described below to each of the parties herein and addressed as follows:

Attorneys for Plaintiff James C, Nielsen, Esq.

Megan W. Wendell

NIELSEN, HALEY & ABBOTT, LLP

100 Smith Ranch Road, Suite 350

San Rafael, CA 94903

Telephone: (415) 693-0900

Facsimile: (415) 693-9674

Email: jnielsen@nielsenhaley.com
mwendell@nielsenhacy.com

Attorneys for Defendant James H. Wilkins, #116364
GOLDEN LABORSERVICES, LLC WILKINS, DROLSHAGEN & -CZESHINSKI LLP
6785 N. Willow Ave.
Fresno, CA 93710
Telephone: (559) 438-2390
Facsimile: (559) 438-2393
Email: j.wilkins@wdellp.com

(By Electronic Service) (via electronic service provider) By electronically transmitting the
document(s) listed above to ECF website. To my knowledge, the transmission was reported as
complete and without error. See Cal. R. Ct. R. 2053, 2055, 2060.

I declare under penalty of perjury that the foregoing is true and correct and that this
declaration is executed December 27, 2019, at Emeryville, California.

 

 

erry M. Dumlao

i

 

 

PROOF OF SERVICE

 

 
